Concurring opinion by
Judge CLEMENT
I agree with the decision of this Court that the suspension of Respondent pending disposition of the underlying criminal charges should be with pay, and I also agree fully with the reasons for that opinion which are set forth therein.
I write this concurring opinion because our Order is in conflict with the Order of our Supreme Court entered February 1, 2013 suspending this Respondent without pay, and I think that, in that circumstance, our responsibilities are not fully discharged unless we provide a thorough explanation of our rationale for doing so. I think we owe it to the Supreme Court to do so, as well as to all the judges throughout the Commonwealth and to the people who approved the 1993 amendments to the Pennsylvania Constitution.
As we have mentioned, our Supreme Court, on February 1, 2013, the day after his Indictment was announced, suspended Respondent without pay. At that time we had before us a Petition of the Judicial Conduct Board requesting that this Court, under the authority placed in this Court by Article V, § 18(d)(2) of the Pennsylvania Constitution, enter an interim order of suspension without pay.1 On February 1, 2013, the members of this Court had scheduled a telephone conference for 2:45 p.m. that day, to consider the Board’s Petition; however, around 2:30 p.m. we received word that the Supreme Court had entered its aforementioned order. Having that information, we cancelled the conference and took no action.
Thereafter, on March 21, 2013, Respondent filed an Answer to the Board’s Petition setting forth reasons why Respondent’s suspension should be with pay and not without pay and requesting an appropriate order be entered. Inasmuch as the Board’s Petition was still before us undis-*800posed, and inasmuch as the Constitution has made it our duty to dispose of such petitions, we undertook to dispose of it. We reviewed the Indictment and discovered the true nature of the charges against Judge Bruno and that they were not what they were stated to be in the Board’s Petition.2 We held a hearing on April 8, 2013 when we took testimony and heard argument.3 Based on that, we entered the Interim Order Suspending Respondent With Pay filed with this opinion.
Since that order is obviously in conflict with the Supreme Court’s order which suspends Respondent without pay, the question arose as to whether or not our opinion, in addition to setting out the reasons why we believed suspension with pay was the right thing to do, should include the reasons for our view that the constitutional amendments of 1993 place the authority to enter interim orders of suspension on the Court of Judicial Discipline — and that that authority is exclusive. Initially we thought that would not be necessary first, because we do have the authority (that is undeniable) and because this is not the first time this Court has entered an interim order which conflicted with an earlier interim order entered by the Supreme Court. As recently as August 2012, we entered an interim order suspending then Justice Joan Orie Melvin without pay. In that case the Supreme Court had earlier suspended the justice with pay. The orders in Melvin were no less in conflict than the orders here, yet in the Melvin case the Supreme Court took no further action, and had nothing to say about the conflict. We took that to signify that the Supreme Court had no problem, first, with the conflict, and second, with our order, and third, with this Court’s right, authority and duty to enter it.4 We considered the possibility that the Supreme Court’s reaction might be the same in this case. However, we cannot know that; but we do know that the Supreme Court disagrees with our view that the drafters of the Constitutional Amendments of 1993 intended that the authority explicitly conferred on the Court of Judicial Discipline in Article V, § 18(d)(2) be exclusive. In this jurisprudential setting I believe it is important to set forth the reasons for that view.
The Supreme Court has expressed its disagreement in a few opinions since 1993: In re Avellino, 547 Pa. 385, 690 A.2d 1138 (1997); In re McFalls, 568 Pa. 228, 795 A.2d 367 (2002); and In re Merlo, 609 Pa. 598, 17 A.3d 869 (2011); and in a number of orders (without opinion): In re Joyce, 304 JAD (orders dated 8/17/2007, 8/21/2007); In re Merlo, 361 JAD (order dated 12/22/2010); In re Singletary, 377 JAD (order dated 1/5/2012); In re Melvin, 384 JAD (order dated 5/18/2012); In re Mulgrew, 388 JAD (order dated 9/19/2012); In re Nocella, 391 JAD (order dated 11/9/2012); In re Lowry, 397 JAD (order dated 2/1/2013); In re Sullivan, 398 JAD (order dated 2/1/2013); and this case, In re *801Bruno, 399 JAD (order dated 2/1/2013). In all of these orders the Supreme Court cites its opinions in Avellino and McFalls as supporting its action.5
I will discuss these cases, especially Avellino, for it is that case which confers legitimacy on all the others. I will also examine Article V, § 10(a) of the Pennsylvania Constitution which the Supreme Court holds out as providing it with the authority to decide the question of whether and what kind of interim orders of suspension ought to be entered in any given case after 1993. The Supreme Court has on occasion cited its “King’s Bench Powers” as supporting its entry of interim orders of suspension after 1993,6 and I will discuss the necessity and propriety of the Court’s exercise of King’s Bench Power in that context.
In Avellino, the Supreme Court based its decision that it retains the “supervisory powers” conferred in Article V, § 10(a), including the authority to impose interim suspensions (even after the 1993 amendments to Article V) on its earlier holding and opinion in In re Franciscus, 471 Pa. 53, 369 A.2d 1190 (1977). In the Avellino opinion, supra, at 396, 690 A.2d at 1143 the Supreme Court stated:
The 1993 amendments, however, altered the mechanism for investigating and adjudicating charges of judicial misconduct by abolishing the Judicial Inquiry and Review Board and creating the Judicial Conduct Board and the Court of Judicial Discipline. Given our clear holding sixteen years earlier in Franciseus that our supervisory power was neither revoked nor diminished by Section 18, had the people intended to revoke or diminish that power in amending Section 18 the amendment would have explicitly so provided. Nowhere in the amended Section 18 is such an intention expressed or even implied.
I think it was, and continues to be, wrong to equate Avellino and Franciscus and by doing so to bestow precedential quality on Franciseus on the question of who should be imposing interim suspensions after 1993. It is wrong because it is wrong to equate the changes to the Judiciary Article made in the 1968 Constitutional Convention with the changes made to that Article in 1993. The 1968 amendments created the Judicial Inquiry and Review Board (JIRB). JIRB bore no resemblance to the Court of Judicial Discipline. All JIRB was authorized to do by the 1968 amendments was investigate charges which it then filed with itself, take testimony and make recommendations to the Supreme Court. The Supreme Court reviewed all cases de novo. JIRB was given no authority to impose discipline of any kind. JIRB was given no authority to impose interim suspensions — the 1968 amendments make no mention of interim suspensions. Under the 1968 amendments all disciplinary authority continued to reside in the Supreme Court.
Thus, it was not inappropriate to observe (as the Supreme Court did in Avellino) that the 1968 amendments creating JIRB “neither revoked nor diminished [the Supreme Court’s] supervisory power” and that “Nowhere in the ... [1968 amendments] is such an intention expressed or even implied.” However, it is entirely inappropriate to say that about the 1993 amendments (which the Supreme Court *802was saying in Avellino ),7 for Avellino was decided in 1997, at which time the 1968 amendments creating JIRB had been replaced by the 1993 amendments, and the 1993 amendments do greatly diminish the Supreme Court’s supervisory powers. For example, its scope of review of final orders of this Court is seriously circumscribed,8 and, most importantly, the 1993 amendments specifically empower the Court of Judicial Discipline to impose interim suspensions. That is all we are talking about here: interim suspensions; and it is entirely reasonable to hold that the inclusion of Section 18(d)(2) in the 1993 amendments, if not an express transfer of the responsibility for the business of interim suspensions to this Court, it certainly is strongly implied. As a matter of fact, it is quite reasonable to regard Section 18(d)(2) as an express transfer of responsibility for interim suspensions to this Court because it contains an express diminishment in the Supreme Court’s supervisory powers by expressly providing that the Supreme Court has no authority to review orders of this Court imposing interim suspensions. Article V, § 18(d)(2) of the Constitution provides:
An interim order under this paragraph shall not be considered a final order from which an appeal may be taken.
Surely there could not have been a more specific and emphatic declaration by the drafters that it was their intention that the Court of Judicial Discipline have exclusive responsibility for interim suspensions. Yet, the Supreme Court’s use of Section 10(a) of Article V and (sometimes) King’s Bench power to justify its entry of interim orders of suspension, nullifies that intention. That is the direction in which the Supreme Court has been headed since Avellino which came to full fruition with the Court’s action in the case of In re Mulgrew, No. 6 JD 12 (Pa.Ct.Jud.Disc). In that case the Court of Judicial Discipline entered an order suspending that Respondent with pay. Five days later the Supreme Court, sua sponte, ordered the Respondent suspended without pay, citing Avellino and McFalls. (See, 388 JAD (order dated 9/19/2012)).
So long as the Supreme Court holds the position that it continues to have authority to enter interim orders of suspension even after the 1993 constitutional amendments under its “supervisory and administrative authority” bestowed in Section 10(a) of Article V, there is a clear cut conflict between Section 10(a) and Section 18(d)(2) of Article V of the Constitution. It seems obvious that guidance to a resolution of this conflict will be found in the rules of statutory construction.
The first rule of statutory construction is 1 Pa.C.S.A. § 1921, which in pertinent part provides:
§ 1921. Legislative intent controls
a) ... Every statute shall be construed, if possible, to give effect to all its provisions.
I think it is beyond argument that when the people of the Commonwealth established the Court of Judicial Discipline in 1993, specifying enumerated duties for that Court to perform, including the duty to decide whether or not interim orders of suspension should be entered in any cases, and providing that those orders were not *803appealable to any other court, that they intended that those orders were not to be overridden and that the Court of Judicial Discipline should be free from interference in performing its duty so assigned. In the case of Walsh v. Tate, 444 Pa. 229, 282 A.2d 284 (1971), the Supreme Court was construing two competing constitutional provisions and said that, in the course of doing so:
... the presumption is that each and every clause in a written constitution has been inserted for some useful purpose and courts should avoid a construction which would render any portion of the constitution meaningless.
Id. at 237, 282 A.2d at 288. The clause we here consider is:
An interim order under this paragraph shall not be considered a final order from which an appeal may be taken.
That the inserting of that clause in Section 18(d)(2) in Article V will have been a useless act and the clause meaningless is vividly demonstrated when the Supreme Court enters interim orders of suspension sua sponte which, in some cases, are consonant with interim orders of this Court, and, in other cases, inconsonant, see, Melvin and Mulgrew, supra, and this case.
One of the most helpful and frequently used rules of statutory construction is the one found at 1 Pa.C.S.A. § 1933 which provides:
§ 1933. Particular controls general
Whenever a general provision in a statute shall be in conflict with a special provision in the same or another statute, the two shall be construed, if possible, so that effect may be given to both. If the conflict between the two provisions is irreconcilable, the special provisions shall prevail and shall be construed as an exception to the general provision, unless the general provision shall be enacted later and it shall be the manifest intention of the General Assembly that such general provision shall prevail.
This is a rule of common sense and easy to understand. Applying it to the conflict here, it is seen at the outset that Article V (the “Judiciary” Article) is drafted in 18 (separate) sections. Section 10 is entitled the section on “Judicial Administration.” Section 18 is entitled the section on “Suspension, removal, discipline and other sanctions.”
This, by itself, tells one attempting to resolve the conflict, that Section 10 will be covering administrative matters — which does not include matters of suspension, removal, discipline and other sanctions because those matters will be covered in Section 18. This conclusion is bolstered by a review of Section 10(a) which will show that there is no mention of discipline in the section, nor of suspension — nor of interim suspension; it’s all about assignment of judges. This conclusion is likewise supported by a review of Section 18 which shows that that section, in contrast, is devoted solely and entirely to matters of discipline, and suspension — and interim suspension.
It cannot be denied that, under § 1933, the provisions of Section 18 relating to discipline and suspension — and particularly to interim suspension — are specific and “prevail” over the very general provisions of Section 10(a) which may be said to be in conflict with them.9
Lastly, on this subject, any effort to discover the subject matter that the drafters were intending to cover in Section *80410(a) must include consideration of the name they gave it. “Judicial Administration” is the title or name they decided to give the section — presumably doing their best to inform the constitutional scholars and other readers of the nature of the subject matter they were covering in the section, i.e., that it was “Administration”— not discipline.10
Inasmuch as the Supreme Court has repeatedly cited Avellino and McFalls as providing support for its entering interim orders of suspension after 1993, it is propitious here to take a close look at those cases to see what kind of cases they were.
Avellino was a Philadelphia judge who was disobeying his president judge by refusing to accept an assignment. His president judge sought help from the Supreme Court and filed a Petition requesting that the Supreme Court exercise its administrative power under Article V, Section 10(a) to require compliance with the assignment. Thus, the case came to the Court as an assignment case11 — not a disciplinary case, and the Court exercised its power under Section 10(a) as requested and ordered Avellino to accept the assignment. This is what Section 10(a) was designed to do.
McFalls was an Allegheny County judge who was getting drunk in public who was placed on administrative leave by his president judge. The matter came to a head when McFalls repeatedly failed to attend meetings scheduled by his president judge “to discuss the resumption of his judicial duties and the terms and conditions appurtenant thereto.” Like Avellino, McFalls was an assignment case, not a disciplinary case, coming to the Supreme Court, as it did, upon the Petition of the president judge requesting that Court to exercise its supervisory and administrative authority under Article V, Section 10(a) to order McFalls to meet with his president judge — which the Court did. The Court explained the derivation of its power to do so as follows:
Here, Respondent failed to comply with the Petitioners’ repeated attempts to conduct a meeting at which the terms and conditions regarding Respondent’s judicial assignment were to be discussed. Clearly, this administrative matter is within the supervisory power of this Court. (Emphasis added.)
In Re: Assignment of Judge Patrick H. McFalls, Jr., supra, at 238, 795 A.2d at 373. Inasmuch as the Court was depending heavily on Avellino as precedent for its action in McFalls, the Court took the time to defend its exercise of authority in the earlier case. The Court said:
In rejecting Avellino’s assertion that this Court lacked jurisdiction to entertain the petition, we noted that because the matter involved an assignment given to Avellino by the administrative judge of the court, and because the authority under which assignments are made ultimately derives from this Court, “review and resolution of any disputes concerning assignments must necessarily be subject to the authority of this Court.” Avellino, 690 A.2d at 1141. In this regard, we further stated the following: *805... we have also established that the assignment of Judge Avellino to the felony-waiver program was made under the administrative authority of this Court delegated to Judge Herron as Administrative Judge, and therefore revieiv of that assignment for any reason is properly within the supervisory power of this Court. Id., 690 A.2d at 1143. (Emphasis added.)
Id. In both Avellino and McFalls the Court took care of the assignment business and then suspended Avellino for 90 days and McFalls for 30 days, both without pay. It is important to note that these were not “interim suspensions” such as the order the Supreme Court entered in Franciscus, or such that are dealt with in Section 18(d)(2) of the 1993 amendments to Article V. Neither of the suspensions in Avellino or McFalls were entered to head off the public disesteem for the judicial system likely to develop when a judge charged with crimes continues to “hold court” — as in Franciscus. There was no necessity or urgency to get Avellino or McFalls off the bench — they weren’t on the bench. They were refusing to get on the bench.
Viewed thus, then, it is clear that Avellino and McFalls do not have the prece-dential credentials ascribed to them by the Supreme Court as providing support for that Court’s entry of interim suspensions in the post-1993 cases listed herein.
The Supreme Court has stated that its King’s Bench power (in addition to Article V, Section 10(a)) confers upon it the authority to enter interim orders of suspension, even after 1993 and has cited its opinion in Carpentertown Coal & Coke Co. v. Laird, 360 Pa. 94, 61 A.2d 426 (1948) in support of that proposition, see Avellino, supra, at 390-91, 690 A.2d at 1140-41.12 It is respectfully reported, however, that one reviewing the opinion in Carpentertown will not find that support.
In that case our Supreme Court reviewed the origin and nature of its King’s Bench power:
Inherent in the Court of King’s Bench was the power of general superintendency over inferior tribunals, a power which was of ancient inception and recognized by the common law from its very beginnings. Blackstone says, Book III, “The jurisdiction of this court [of King’s Bench] is very high and transcendent. It keeps all inferior jurisdictions within the bounds of their authority and may either remove their proceedings to be determined here, or prohibit their progress below.” By the Act of 1722 the Supreme Court of Pennsylvania was placed in the same relation to all inferior jurisdictions that the King’s Bench in England occupied, and thus the power of swperintendency over inferior tribunals became vested in this court from the time of its creation. Commonwealth v. Ickhoff, 33 Pa. 80, 81; Chase v. Miller, 41 Pa. 403, 411. In the exercise of its supervisory powers over subordinate tribunals the Court of King’s Bench employed the writ of prohibition and such right and practice accordingly passed to the Supreme Court. [Citations omitted,] (Emphasis added.)
Id. at 99-100, 61 A.2d at 428-29. And again on the purpose of the power:
Its principal purpose is to prevent an inferior judicial tribunal from assuming a jurisdiction with which is not legally vested in cases where damage and injustice would otherwise be likely to follow from such action. It does not seek relief from any alleged wrong threatened by an adverse party; indeed it is not a proceeding between private litigants at *806all but solely between two courts, a superior and an inferior, being the means by which the former exercises superintendence over the latter and keeps it within the limits of its rightful powers and jurisdiction. (Emphasis added.)
Id. at 98, 61 A.2d at 428. Thus, the salient teaching of Carpenteiiown is its unambiguous announcement that the power of superintendence inherent in the Court’s King’s Bench power is the superintendence of lower courts, of lower tribunals not of the behavior of lower court judges.13
It happens that this precise issue was the subject of a study which was made in preparation for the Constitutional Convention of 1967-68. The study was conducted under the directorship of Burton R. Laub, then Dean of the Dickinson School of Law, and was published in Reference Manual No. 5, The Judiciary. Reference Manual No. 5 contains the findings and conclusions of the study as to the state of the law at that time on the various subjects relating to the judiciary and was for the education of the delegates upon entering their deliberations.
In Chapter V of the Manual, which is entitled, ‘Removal, Suspension and Discipline of Judges,1 at § 2 is set out the ‘Present Constitutional Provisions.' That section states:
The Pennsylvania Constitution specifically provides three different methods of removing judges from office: (1) impeachment, (2) address, and (3) conviction of misbehavior in office or of any infamous crime ... There is no express provision for suspension or discipline of judges short of removal. Nevertheless, a fourth method might be available to remove, suspend or discipline judges; namely, the exercise by the Supreme Court of its inherent common law supervisory powers over the entire judicial system. The word ‘might' is used advisedly because apparently the Supreme Court has never squarely decided whether its inherent supervisory powers extend to the removal, suspension or discipline of judges.14
Reference Manual No. 5, The Judiciary, at 158.
The study, after reviewing the three constitutional methods of removal,15 then urns to the “fourth” method it referred to earlier and reports as follows:
§ 3. Inherent Power of Supreme Court to Remove or Discipline Judges
An untried and untested method for removing and disciplining judges may be available in Pennsylvania; namely, the inherent power of the Supreme Court to supervise the judicial system. The Supreme Court has affirmed the existence of its general supervisory power over inferior courts on a number of occasions, but has never, so far as the research staff has been able to discover, applied this power to remove or discipline lower court judges. At least one attempt was made to invoke the Court’s King’s Bench powers to remove a judge, but no action was taken because the judge in question *807voluntarily agreed to stay off the bench until the end of his term.

Nature, derivation, and extent of Supreme Court’s inherent supervisory powers.

One of the best and most comprehensive statements of the nature and derivation of the Supreme Court’s supervisory powers can be found in the case of Carpentertown Coal & Coke Co. v. Laird. [Citation omitted.]
Id. at 167.
[The study then quotes a portion of the Carpentertown opinion, much the same as the portion quoted above, and then goes on to say]:
If the Supreme Court means what it says, then the next question is whether the Court of King’s Bench possessed, as part of its general supervisory powers over inferior courts, the power to remove or discipline lower court judges. There appears to be general agreement among legal writers that King’s Bench possessed and exercised the power to remove judges and still has such power over inferior judgeships.16

Possible objections based on Pennsylvania court decisions.

The major difficulties standing in the way of an assertion by the Supreme Court of the power to remove, suspend and discipline judges are the Court’s historical inaction in this area and the Court’s own holdings that the express constitutional procedures for removing judges, i.e., impeachment, address, and conviction of a crime, are exclusive.
Id. 1168-69.
So that was the state of the King’s Bench in Pennsylvania as the delegates opened the convention in 1967. And they produced JIRB. Then, in 1976, Charles Franciscus, a justice of the peace in Allegheny County, was indicted in the United States District Court for the Western District of Pennsylvania for crimes “relating to his official duties as a justice of the peace.”17 While his criminal case made its way in federal court, Franciscus continued to hear cases in his court as if nothing had happened. But something had happened: the judge had been charged with crimes and formally indicted; and it does not “look good” for a judge so charged to be “judging others,” at least until he should be exonerated. For a fact the public is apt to be scandalized, and any confidence it may have had in the integrity of the judicial system is jeopardized so long as that state of affairs continues. Something needed to be done; and it needed to be done quickly.18 Recognizing this, the Supreme Court suspended Franciscus without delay. The Court explained why it was necessary as follows:
... we have merely exercised our supervisory authority to protect and promote the public confidence in our judicial system, pending resolution of the proceedings before the Judicial Inquiry and Review Board. As the highest court of this Commonwealth, we would be remiss *808in our duty if we neglected to exercise our inherent supervisory power on the theory that another means to resolve the problem may be available, when the alternative solution would not adequately meet the exigencies of the circumstances presented. (Emphasis added.)
In re Franciscus, 471 Pa. 58, 369 A.2d 1190 (1977). The “alternative solution” to which the Court refers was Franciscus’s “solution” that the matter be left with JIRB to be processed as prescribed in the 1968 amendments. The Court promptly rejected this “solution” holding it “would not adequately meet the exigencies of the circumstances presented” which was certainly true given the necessity for entering an order quickly.
This inadequacy no longer exists. In 1993, when Section 18 of the Judiciary Article of the Constitution was rewritten to establish a “two tier” system for judicial discipline in Pennsylvania, replacing JIRB with the Judicial Conduct Board and the Court of Judicial Discipline, the Court of Judicial Discipline was given specific authority to enter interim orders of suspension (with or without pay), and it was also given authority to enter them “prior to a hearing.” 19 So, the delay20 which would inevitably have occurred in 1976, causing the necessity which impelled the Supreme Court to act in Franciscus, has been a non-issue since 1993. It was not necessary for the Supreme Court to enter interim orders of suspension in Joyce, nor in Singletary, Melvin, Mulgrew, Nocella, Lowry, Sullivan nor in this case,21 .and it was not necessary in Merlo (the only one of the above orders accompanied by an opinion) where the Court justified its entry of the order because it was:
.. .imperative to safeguard the integrity of the judicial system while the prosecution of judicial misconduct charges advances. The public interest in minimizing the disruption necessarily occasioned by the pendency of judicial misconduct charges on the operation of the judicial system is significant, and requires immediate action.
In re Merlo, 17 A.3d at 872-73. The fact is that it was not necessary for the Supreme Court to act because this Court can act as quickly as the Supreme Court can.
In the final analysis, then, the controlling proposition is that it does not matter where one comes down on the question of whether the Supreme Court has the authority (under Article V, Section 10(a) or under its King’s Bench power) to enter these interim orders of suspension, for even if one decides that it does (as the Supreme Court has decided) that is only a decision that it can — and not a decision that it should. The latter decision turns on whether it is necessary — at least that is what the Supreme Court has held in the two “interim suspension” cases where we have opinions (Franciscus and Merlo). I believe that the 1993 amendments to the Pennsylvania Constitution make it clear that it is no longer necessary for the Supreme Court to enter interim orders of suspension (as it was necessary in Fran*809ciscus) and that, therefore, it should not.22
Judge CELLUCCI and Judge MULLEN join in this concurring opinion.

. Which we here deny under the authority placed in this Court by Article V, § 18(d)(2) of the Pennsylvania Constitution.


. Which the Board promptly amended.


. This is not to say that we considered a hearing to be required under Article V, § 18(d)(2) which, as we know, authorizes the entry of interim orders “prior to hearing”; but, rather, given the circumstances of this case, we considered it an advisable thing to do.


. This suggests that the Supreme Court is content with both the Supreme Court and the Court of Judicial Discipline dealing with the judicial business which is the subject matter addressed in Article V, § 18(d)(2) of the Constitution. — and in the same cases. This arrangement, where two courts are filing competing orders and opinions, is a jurisprudential state of affairs to be avoided. For certain, the struggle for consistency is automatically elevated and clarity in the law is sacrificed.


. Except in Melvin, where no authority is cited. In Nocella, the Court also cited its order in Singletary in addition to Avellino and McFalls.


. See, e.g., In re Avellino, supra and In re Merlo, supra.


. In Avellino the Court based its holding entirely upon its earlier opinion in In re Franciscus, 471 Pa. 53, 369 A.2d 1190 (1977), which was decided after the 1968 Constitutional Convention and before the 1993 constitutional amendments.


. The 1968 amendments provided the Supreme Court’s scope of review was de novo. The 1993 amendments provide that the Supreme Court’s scope of review is on the law, plenary; on the facts, abuse of discretion; on the sanction, whether the sanction is legal.


. In addition, § 1933 provides an exception to the rule in cases, where the “general” provision was enacted later; in this case, however, Section 18 was enacted after Section 10.


. See 1 Pa.C.S.A. § 1924 which provides in pertinent part:
§ 1924. Construction of titles, preambles, provisos, exceptions and headings .... the headings prefixed to titles, parts, articles, chapters, sections and other divisions of a statute ... may be used to aid in the construction thereof.


. To discover that Avellino — and McFalls as well — were assignment cases one need look no further than their captions: “In Re: Assignment of Judge Bernard J. Avellino " and “In Re: Assignment of Judge Patrick H. McFalls, Jr."


. See, also, In re Merlo, 609 Pa. 598, 17 A.3d 869, 871 referring to Avellino.


.This would be congruent with (and help explain why) the superintendence of the latter is conferred separately, in a different section of the Constitution, i.e., in Section 18; and, in 1993, in that section, made the responsibility of the Judicial Conduct Board and the Court of Judicial Discipline.


. This 'never' would include Carpentertown, which was decided in 1948, and is in accord widi the conclusion that that case is not authority for the proposition that the Supreme Court’s King’s Bench powers extend to the discipline of lower court judges.


. None of which deal with suspension or interim suspension.


. The text contains no citation, and the writers nor their writings are identified.


. In re Franciscus, supra at 55, 369 A.2d at 1191.


. At the time JIRB had this case and Fran-ciscus was arguing that the Court should let JIRB handle it; indeed, arguing that the 1968 amendments required that JIRB handle it. As we know, the Court rejected that argument because the 1968 amendments required no such thing. Of course, as we also know, JIRB was totally unequipped to deal with the situation for it was without authority to enter orders of suspension of any kind.


. Pa. Const. Art. V, § 18(d)(2).


. In getting the charged judge off the bench.


. Neither Avellino nor McFalls are included in this list, because those cases were assignment cases (as pointed out earlier), not "interim” suspension cases, for no interim suspen-sian orders were entered in either of those cases, i.e., the orders were not entered to protect the judicial system from scandal so long as some charges were pending against either of those judges, both suspensions were without pay and for specified durations — they were "punishment” orders.


. See, also, "The Court of Judicial Discipline: A Review of the First Twenty Years,” John S. Summers and Rebecca S. Melley, Pennsylvania Bar Association Quarterly, January 2013, where the authors identify another reason why the Supreme Court should not be entering interim orders of suspension:
Second, as previously noted, we are concerned about the risks presented by the seemingly overlapping jurisdiction of the Court and the Pennsylvania Supreme Court in judicial ethics matters. Enforcement of judicial ethics matters in the Commonwealth relies upon the Board’s review of complaints and, where appropriate, the Board’s filing of formal complaints with the Court, The Board and Court each have developed, and should continue to develop, expertise and experience in their respective spheres. Moreover, the Supreme Court has the last word on judicial ethics matters because decisions of the Court are subject to review by the Supreme Court. This structure is appropriate because the Supreme Court is Pennsylvania’s highest court and as such reviews the decisions of all trial courts and intermediate appellate courts. Given this structure, it is difficult to understand why the Supreme Court should ever involve itself in judicial ethics matters prior to an appeal from the Court. To do so undermines the delegation of judicial ethics matters to the Court and puts the Supreme Court in the position of having appeared to pre-judge a matter that would otherwise be before it in the ordinary course.
Id. at 24.
Of course, I believe there are other reasons why the Supreme Court should not be entering interim suspension orders after 1993 (which are set forth in this opinion), the most prominent of which is the clear intention of the drafters to make exclusive the unreviewable authority to enter those orders conferred on the Court of Judicial Discipline in 1993.